DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered. Claims 5-7, 14-16 and 20 have been canceled, claims 1-4, 8-13 and 17-19 remain pending in the application. Applicant’s amendments to the claims have overcome previous objection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 10-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain U.S. Patent Application 20200082158 in view of Fu U.S. Patent Application 20190014884, and further in view of Yoo U.S. Patent Application 20160125572.
Regarding claim 1, Hussain discloses a system comprising: 
at least one hardware processor (computer 30); and 
a non-transitory computer-readable storage medium (computer 30) having stored thereon program instructions, the program instructions executable by the at least one hardware processor (paragraph [0009]: FIG. 2 is a block diagram of applications utilized by the facial image makeup transfer system of FIG. 1) to: 
receive a reference facial image of a first subject, wherein said reference image represents a specified makeup style applied to a face of said first subject (paragraph [0076]: At step 200, the computer 30 displays a reference facial image 430 (shown in FIG. 12) and a target facial image 450 (shown in FIG. 14) on a display device 60; paragraph [0077]: At step 202, the computer 30 receives a selection input from an input device 50 that selects the reference facial image 430 having a desired makeup color), 
receive a target facial image of a target subject without makeup (paragraph [0076]: At step 200, the computer 30 displays… a target facial image 450 (shown in FIG. 14) on a display device 60; paragraph [0012]: FIG. 10 is a target facial image of a client in the first color space; see fig. 9-11), 
perform, in a picture space, pixel-wise alignment of said reference image to said target image (paragraph [0082]: At step 222, the face geometric alignment application 102 geometrically aligns/warps the cropped reference facial image 1450 with respect to the cropped target facial image 1560 (shown in FIG. 21) to obtain an aligned cropped reference facial image 1500 (shown in FIG. 18) in a first color space; paragraph [0072]: The term "geometrically aligning" means warping a first image having a first plurality of landmarks therein such that a resulting aligned image has a pixel-to-pixel correspondence to a second image having a second plurality of landmarks therein),
calculate a difference between said reference image and said target image (paragraph [0089]: minimize the average of pixel difference values between the reference facial skin image 1520 and the target facial skin image 1580), and 
construct a modified said target image which represents said specified makeup style applied to a face of said target subject (paragraph [0013]: FIG. 11 is a final target facial image of the client in the first color space having the desired makeup therein that is generated utilizing the reference facial image of FIG. 9 and the target facial image of FIG. 10).
Hussain discloses all the features with respect to claim 1 as outlined above. However, Hussain fails to disclose normalizing the reference image to correct for illumination variations between the reference and target images, generating a translation of said reference image to obtain a de-makeup version of said reference image representing said face of said first subject without said specified makeup style, embed said reference image, said de-makeup version of said reference image and said target image from said picture space into a high-dimension linear features space using a trained convolutional neural network; calculating an appearance modification contribution representing a difference between high-dimension linear features of said reference image and high-dimension linear features of said de-makeup version, adding said calculated appearance modification contribution to high-dimension linear features of said target image, to construct modified high-dimension linear features of said target image which represents said specified makeup style applied to a face of said target subject, and decode said modified high-dimension linear features of said target image back into the image space using said trained convolutional neural network. 
Fu discloses “the system may comprise a controller having a system memory and a system processor… the system processor is capable of executing programming instructions” (paragraph [0022]), and 
further discloses normalizing the reference image to correct for illumination variations between the reference and target images (paragraph [0032]: calculating an average brightness of the input image and comparing the average brightness with the estimated normalized skin color to generate a correction factor, and applying a curve transform using a polynomial transformation to the input image according to the correction factor; paragraph [0219]: the system uses a skin color estimator 8030 based on the landmark information from the image (reference image) to estimate the normalized skin color of the face; paragraph [0252]: the landmark positions are normalized across the image pyramid to remove the noise influence on landmark detection),
generating a translation of said reference image to obtain a de-makeup version of said reference image representing said face of said first subject without said specified makeup style (paragraph [0118]: In Step 1060, the images resulting from Steps 1050A and 1050B are combined by overlaying one over the other so as to form an image with any facial makeup being removed from the lip region and the eye region), 
calculating an appearance modification contribution representing a difference between said reference image and said de-makeup version (paragraph [0053]: FIGS. 6A and 6B illustrate examples of makeup removal at the eye region in accordance with an embodiment of the present disclosure; paragraph [0172]: FIG. 27a shows an input image II''' of a face 426 having no makeup applied. FIG. 27b includes an eye shadow layer add-on 428 applied to the face 426 of image II'''. FIG. 27c includes a middle eye shadow add-on 430 as applied to image II'''; paragraph [0261]: After the detected landmarks and the parameters are obtained, the patches are extracted, and the parameters already available are used to do the Landmarks Mean-shift Fitting 3060), and 
adding said calculated appearance modification contribution to said target image, to construct a modified said target image which represents said specified makeup style applied to a face of said target subject (paragraph [0175]: This eyeshadow application is illustrated as a flow chart 10000 shown in FIG. 30… This creates the eye image with the templates applied in Step 10060, and the template is cropped back on the image to show the image frame with the eye shadow applied in Step 10070).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hussain’s to transfer makeup style as taught by Fu, to provide more helpful and streamlined ways for users to interact with a virtual try-on system.
Hussain as modified by Fu discloses all the features with respect to claim 1 as outlined above. However, Hussain as modified by Fu fails to disclose embedding said reference image, said de-makeup version of said reference image and said target image from said picture space into a high-dimension linear features space using a trained convolutional neural network; and decoding said modified high-dimension linear features of said target image back into the image space using said trained convolutional neural network. 
Yoo discloses embedding said reference image, said de-makeup version of said reference image and said target image from said picture space into a high-dimension linear features space using a trained convolutional neural network (paragraph [0105]: the synthetic image 701 may be restored based on the feature value 706 generated through a linear combination of the feature values of the uppermost layers (high-dimension linear features space) corresponding to the two input images, for example, the input image X1 501 and the input image X2 601, and a connection weight of the learned neural network 710;  paragraph [0128]: when learning is performed by adding information on a desired makeup to a front image (de-makeup version) and adding an image of a face wearing the makeup (reference image) to an output image, and a new face image (target image) is added and the information on the makeup is input, the image of the face wearing the desired makeup may be output. See fig. 1 and 5-7); and 
decoding said modified high-dimension linear features of said target image back into the image space using said trained convolutional neural network (paragraph [0071]: The deep neural network illustrated in FIG. 1 may indicate learning using an autoencoder… The output image 190 identical to the input image 110 may be generated through various linear combinations and a nonlinear calculation. Each layer illustrated in FIG. 1 may be generated based on Equation 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hussain and Fu’s to use convolutional neural network as taught by Yoo, to improve the recognition rate and generate an image at a new angle.

Regarding claim 2, Hussain as modified by Fu and Yoo discloses the system of claim 1, wherein said pixel-wise alignment is a dense alignment which creates a pixel-to-pixel correspondence between said reference image and said target image (Hussain’s paragraph [0064]: the color values representing the client face in the reference facial image are smoothly transferred to the corresponding ones in the target facial image in a pixel-wise fashion utilizing the makeup transfer application 110; paragraph [0082]: The aligned cropped reference facial image 1500 has a pixel to pixel correspondence with the cropped target facial image 1560). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hussain’s to transfer makeup style as taught by Fu, to provide more helpful and streamlined ways for users to interact with a virtual try-on system; and combine Hussain and Fu’s to use convolutional neural network as taught by Yoo, to improve the recognition rate and generate an image at a new angle.

Regarding claim 3, Hussain as modified by Fu and Yoo discloses the system of claim 1, wherein said pixel-wise alignment is based, at least in part, on detecting a plurality of corresponding facial features in said reference and target images (Hussain’s paragraph [0082]: The aligned cropped reference facial image 1500 has a pixel to pixel correspondence with the cropped target facial image 1560; paragraph [0078]: At step 204, the landmark detection application 100 generates a first plurality of landmarks 500 (shown in FIG. 16) on the reference facial image 430 that indicate a periphery of a face, a periphery of lips, and a periphery of first and second eyes in the reference facial image 430). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hussain’s to transfer makeup style as taught by Fu, to provide more helpful and streamlined ways for users to interact with a virtual try-on system; and combine Hussain and Fu’s to use convolutional neural network as taught by Yoo, to improve the recognition rate and generate an image at a new angle.

Regarding claim 4, Hussain as modified by Fu and Yoo discloses the system of claim 1, wherein said generating of said translation comprises translating said reference image from a source domain representing facial images with makeup, to a target domain representing facial images without makeup, based, at least in part, on learning a mapping between said source and target domains (Fu’s paragraph [0118]: In Step 1060, the images resulting from Steps 1050A and 1050B are combined by overlaying one over the other so as to form an image with any facial makeup being removed from the lip region and the eye region; paragraph [0163]: the original lip luminance pattern needs to be mapped into a reference pattern through a mapping function... a deep learning model, which is known to have the capability to model highly nonlinear functions, is employed herein for solving style transfer problems; Hussain’s paragraph [0082]: The aligned cropped reference facial image 1500 has a pixel to pixel correspondence with the cropped target facial image 1560). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hussain’s to transfer makeup style as taught by Fu, to provide more helpful and streamlined ways for users to interact with a virtual try-on system; and combine Hussain and Fu’s to use convolutional neural network as taught by Yoo, to improve the recognition rate and generate an image at a new angle.

Regarding claim 8, Hussain as modified by Fu and Yoo discloses the system of claim 1, wherein said constructing further comprises decoding said modified target image, to convert it back to said image space (Hussain's paragraph [0006]: The conversion application merges the first combined lightness channel image and the first and second mixed color channel images to obtain a resultant target facial skin image in the second color space and converts the resultant target facial skin image to the first color space; Yoo’s paragraph [0071]: The deep neural network illustrated in FIG. 1 may indicate learning using an autoencoder… The output image 190 identical to the input image 110 may be generated through various linear combinations and a nonlinear calculation. Each layer illustrated in FIG. 1 may be generated based on Equation 1; see fig. 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hussain’s to transfer makeup style as taught by Fu, to provide more helpful and streamlined ways for users to interact with a virtual try-on system; and combine Hussain and Fu’s to use convolutional neural network as taught by Yoo, to improve the recognition rate and generate an image at a new angle.

Claim 10 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 10.
Claim 11 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 11.
Claim 12 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 12.
Claim 13 recites the functions of the apparatus recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 13.
Claim 17 recites the functions of the apparatus recited in claim 8 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the method steps of claim 17.
Claim 19 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 19.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain U.S. Patent Application 20200082158 in view of Fu U.S. Patent Application 20190014884, in view of Yoo U.S. Patent Application 20160125572, and further in view of Kalchbrenner U.S. Patent Application 20200104978.
Regarding claim 9, Hussain as modified by Fu, Yoo and Kalchbrenner discloses the system of claim 8, wherein said decoding is based on an iterative optimization process comprising image upscaling from an initial resolution to reach a desired final resolution (Fu's paragraph [0141]: refine the lip, an optimization method is used; paragraph [0175]: In Step 10040, 100 points are generated around the eye region by linear interpolation based on the annotated landmarks of Step 10030; Kalchbrenner’s paragraph [0038]: perform image upscaling, where a low-resolution image (such as an image of the real world, e.g. captured by a camera) is transformed to a higher-resolution image of the same scene).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hussain, Fu and Yoo’s to upscale resolution as taught by Kalchbrenner, to generate an image using a generative neural network.

Claim 18 recites the functions of the apparatus recited in claim 9 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 9 applies to the method steps of claim 18.

Response to Arguments

Applicant's arguments filed 3/28/2022, page 8 - 9, with respect to the rejection(s) of claim(s) 1, 10 and 19 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 8-9 that "The Office Action alleges that the modification of the images conducted by Hussain and Fu in the image space can be combined and integrated into the features space disclosed by Kalchbrenner. As would be understood by one skilled in the art, an image processed in the images space includes a map of pixels each associated with a specific RGB channel (e.g., a color). When converted into the feature space, the image is converted into a series of high-dimension linear features, such that, each feature presents one element in a linear vector. Each of these linear features is a number and not a pixel associated with a specific RGB channel. Therefore, any operation or manipulation that can be conducted on a map of pixels in the image space is inapplicable for linear features in the features space."

In reply, the rejection is based on Hussain, Fu and Yoo combined. Yoo’s paragraph [0071]: The deep neural network illustrated in FIG. 1 may indicate learning using an autoencoder… The output image 190 identical to the input image 110 may be generated through various linear combinations (high-dimension linear features) and a nonlinear calculation. Each layer illustrated in FIG. 1 may be generated based on Equation 1. See Yoo’s fig. 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616